DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 12/14/2021 amended claims 1, 4, 5, 7, 8, 10-17, and 19-21, and cancelled claims 2 and 9.  Claims 1, 3-8, and 10-21 are currently pending herein.
Allowable Subject Matter
Claims 1, 3-8, and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: A locking device, comprising: a lock base providing a locking position, and comprising a lock body | having a surface provided with a lock groove recessed towards the inside of the lock body, the lock body being provided with a lock tongue groove and a lock tongue movably mounted in the lock tongue groove, and the lock tongue groove being in connection with the lock groove; and a lock connecting rod movably connected with the lock base through the lock tongue, and comprising a rod member driving the lock tongue to move; and a lock shaft comprising a shaft seat and a shaft rod, the shaft rod being perpendicularly arranged to a surface of the shaft seat, and the shaft rod being inserted into the lock groove of the lock base to perform locking, wherein an end of the shaft rod away from the shaft seat is provided with a concave positioning hole, and a positioning component is mounted in the positioning hole, as claimed in Claim 1 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of vehicle battery locking devices (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618